DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 recites the limitation "wherein the network node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30 recites the limitation "wherein the network node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 15-16, 22-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (Tracking Area Management and Paging Handling in NTN, 3GPP Draft; R3-190139, 3GPP, February 2019, Athens, Greece).

Regarding claim 1, ZTE teaches a method performed by a network node of a non-terrestrial network (NTN), the method comprising: 
determining a last area of a user terminal (UT) (Step 2 The UE may include its location information in the NAS REGISTRATION REQUEST  message, step 2 below Figure X  the AMF determines the UE’s location will be covered by TAC#1 during 10:01-10:10); 
determining a UT tracking area (TA) based on the last area (Case 1 step 3 AMF determines the target tracking area based on the UE’s last location... will be served by NTN beam#2 with TAC#2 during 10:11-10:20), the UT TA being a non-terrestrial network tracking area (NTN TA) in which the UT is currently located (Case 1 step 3 AMF knows the UE’s last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20), the UT TA being one of a plurality of NTN TAs (Note: TAC#1 and TAC #2); and 
paging the UT using one or more satellite beams corresponding to the UT TA (Case 1 step 3 AMF sends the Paging message with TAC#2 to the NG-RAN. Normal Service Request procedure is performed).

Regarding claim 2, ZTE teaches the method of claim 1, wherein at least one NTN TA is associated with a group of one or more satellite beams (Case 1 step 3 NTN beam#2 with TAC#2 during 10:11-10:20) such that the at least one NTN TA moves relative to earth surface in accordance with movements of one or more satellites corresponding to the one or more satellite beams (1 Introduction For scenarios C2 and D2, the NTN cells move on the ground as the satellites move on their orbital planes. , 8.3.3.1 the Tracking Area is associated with the timing information for how long it is valid related to a geo-area).

Regarding claim 3, ZTE teaches the method of claim 1, wherein at least one NTN TA is a geographical zone on earth surface (8.3.3.1 the Tracking Area is associated with the timing information for how long it is valid related to a geo-area).

Regarding claim 4, ZTE teaches the method of claim 1, wherein determining the last area comprises: 
receiving a location report from the UT, the location report comprising a last location of the UT (Step 2 The UE may include its location information in the NAS REGISTRATION REQUEST message); and 
determining, as the last area, an area that encompasses the last location (step 2 below Figure X the AMF determines the UE’s location will be covered by TAC#1 during 10:01-10:10).

Regarding claim 5, ZTE teaches the method of claim 4, wherein determining the UT TA comprises determining, as the UT TA, an NTN TA that corresponds to at least one satellite beam (Case 1 step 3 NTN beam#2 with TAC#2 during 10:11-10:20) whose coverage area overlaps the last area at least in part (Case0 At 10:11, NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2, Case 1 step 3 AMF knows the UE’s last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20).

Regarding claim 8, ZTE teaches the method of claim 1, wherein determining the last area comprises determining, as the last area, a coverage area of a satellite beam that served the UT (ZTE (8.3.2.1 a geo-area will be served by NTN beam#1 with TAC#1 during 10:01 – 10:10) when the UT exited its previous connection state (Step 2: Later, UE enters RRC_IDLE)

Regarding claim 9, ZTE teaches the method of claim 8, wherein determining the UT TA comprises determining, as the UT TA, an NTN TA that corresponds to at least one satellite beam whose coverage area overlaps the last area at least in part (Case0 At 10:11, NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2, Case 1 step 3 AMF knows the UE’s last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20).


Regarding claim 15, ZTE teaches A method of operating a user terminal (UT), the method comprising: 
changing a connection state of the UT with a non-terrestrial network (NTN) (Step 2: Later, UE enters RRC_IDLE); and 
receiving a paging message from the NTN subsequent to changing the connection state (Step 3: AMF sends the Paging message with TAC#2 to the NG-RAN. Normal Service Request procedure is performed).
 
Regarding claim 16, ZTE teaches the method of claim 15, further comprising: 
sending a location report comprising a last location of the UT prior to changing the connection state of the UT (Step 1: at 10:05, UE initiates Registration procedure ... Later, UE enters RRC_IDLE).

Regarding claim 22, ZTE teaches A network node (Step 9 AMF/NG-RAN node) of a non-terrestrial network (NTN), the network node comprising: 
a memory and at least one processor coupled to the memory (Note: inherent in a network node), 
wherein the memory and the at least one processor are configured to: 
determine a last area of a user terminal (UT) (Step 2 The UE may include its location information in the NAS REGISTRATION , step 2 below Figure X  the AMF determines the UE’s location will be covered by TAC#1 during 10:01-10:10); 
determine a UT tracking area (TA) based on the last area (Case 1 step 3 AMF determines the target tracking area based on the UE’s last location... will be served by NTN beam#2 with TAC#2 during 10:11-10:20), the UT TA being a non-terrestrial network tracking area (NTN TA) in which the UT is currently located (Case 1 step 3 AMF knows the UE’s last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20), the UT TA being one of a plurality of NTN TAs (Note: TAC#1 and TAC #2); and 
page the UT using one or more satellite beams corresponding to the UT TA (Case 1 step 3 AMF sends the Paging message with TAC#2 to the NG-RAN. Normal Service Request procedure is performed).

Regarding claim 23, ZTE teaches the network node of claim 22, wherein at least one NTN TA is a geographical zone on earth surface (8.3.3.1 the Tracking Area is associated with the timing information for how long it is valid related to a geo-area).

Regarding claim 24, ZTE teaches the network node of claim 22, wherein the network node also comprises a transceiver coupled to the at least one processor, and wherein in determining the last area and in determining the UT TA, the memory, the transceiver, and the at least one processor are configured to: 
The UE may include its location information in the NAS REGISTRATION REQUEST message); and; 
determine, as the last area, an area that encompasses the last location (step 2 below Figure X the AMF determines the UE’s location will be covered by TAC#1 during 10:01-10:10); and 
determine, as the UT TA, an NTN TA that corresponds to at least one satellite beam (Case 1 step 3 NTN beam#2 with TAC#2 during 10:11-10:20) whose coverage area overlaps the last area at least in part (Case0 At 10:11, NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2, Case 1 step 3 AMF knows the UE’s last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20).

Regarding claim 25, ZTE teaches the network node of claim 22, wherein in determining the last area and in determining the UT TA, the memory and the at least one processor are configured to: 
determine, as the last area, a coverage area of a satellite beam that served the UT (ZTE (8.3.2.1 a geo-area will be served by NTN beam#1 with TAC#1 during 10:01 – 10:10) when the UT exited its previous connection state (Step 2: Later, UE enters RRC_IDLE); and 
determine, as the UT TA, an NTN TA that corresponds to at least one satellite beam whose coverage area overlaps the last area at least in part (Case0 At 10:11, NTN beam#1 moved out of the UE’s area. The UE’s area is now , Case 1 step 3 AMF knows the UE’s last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20).

Regarding claim 28. A user terminal (UT) (UE in Figure X), comprising: 
a memory and at least one processor coupled to the memory (Note: inherent in user terminal), 
wherein the memory and the at least one processor are configured to: 
change a connection state of the UT with a non-terrestrial network (NTN) (Step 2: Later, UE enters RRC_IDLE); and 	
receive a paging message from the NTN subsequent to changing the connection state (Step 3: AMF sends the Paging message with TAC#2 to the NG-RAN. Normal Service Request procedure is performed).

Regarding claim 29, ZTE teaches the UT of claim 28, wherein the network node also comprises a transceiver coupled to the at least one processor, and wherein the memory, the transceiver, and the at least one processor are configured to: 
wherein the memory and the at least one processor are further configured to: 
send a location report comprising a last location of the UT prior to changing the connection state of the UT (Step 1: at 10:05, UE initiates Registration procedure ... Later, UE enters RRC_IDLE).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Ishii (US 20180007699 A1).

Regarding claim 13, ZTE teaches the method of claim 1, 
wherein a mobility of the UT is fixed mobility (Case 0: UE did not move during 10:05 – 10:11), and 
wherein determining the last area and determining the UT TA comprise: 
determining, as the UT TA, an NTN TA that corresponds to at least one satellite beam whose coverage area covers the fixed location of the UT (Case 0 NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2.).
ZTE does not teach
The fixed mobility indicating that a location of the UT is fixed to its installation location.
In a similar endeavor, Ishii et al. teach
The mobility type is information related to the mobile environment of each wireless communication device, such as fixed installation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified ZTE by incorporating the fixed installation mobility type of Ishii to arrive at the invention.
The motivation of doing so would have paged the device using only one beam covering the installation location, thus limiting the paging load.
  
Regarding claim 14, the combination of ZTE and Ishii teaches the method of claim 13, wherein paging the UT comprises: 
paging the UT only using one or more satellite beams corresponding to the coverage areas of the UT TA covering the installation location of the UT (Case 0 NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2.).).
The motivation of doing so would have paged the device using only one beam covering the installation location, thus limiting the paging load.

Regarding claim 26, ZTE teaches the network node of claim 22, 
wherein a mobility of the UT is fixed mobility (Case 0: UE did not move during 10:05 – 10:11), and 
NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2.).
ZTE does not teach
The fixed mobility indicating that a location of the UT is fixed to its installation location.
In a similar endeavor, Ishii et al. teach
The fixed mobility indicating that a location of the UT is fixed to its installation location (Ishii [0035] The mobility type is information related to the mobile environment of each wireless communication device, such as fixed installation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified ZTE by incorporating the fixed installation mobility type of Ishii to arrive at the invention.
The motivation of doing so would have paged the device using only one beam covering the installation location, thus limiting the paging load.

Regarding claim 27, the combination of ZTE and Ishii teaches the network node of claim 26, wherein the network node also comprises a transceiver coupled to the at least one processor, and wherein in paging the UT, the memory, the transceiver, and the at least one processor are configured to: 
NTN beam#1 moved out of the UE’s area. The UE’s area is now covered by NTN beam#2 with TAC#2.).).
The motivation of doing so would have paged the device using only one beam covering the installation location, thus limiting the paging load.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Lee et al. (US 20130028184 A1

Regarding claim 20, ZTE teaches the method of claim 15, but does not teach further comprising: 
providing to the NTN a mobility of the UT,
 wherein the mobility is provided as a mobility type, and 
wherein the provided mobility type is one of a plurality mobility types, each mobility type corresponding to a level of mobility.
In a similar endeavor, Lee et al. teach
providing to the NTN a mobility of the UT (Lee [0069] the machine type terminal may transfer the mobility state to the wireless network), 
wherein the mobility is provided as a mobility type (Lee [0059] the machine type communication terminal may have a feature of `fixed`, `semi , 
wherein the provided mobility type is one of a plurality mobility types, each mobility type corresponding to a level of mobility (Lee [0059] the machine type communication terminal may have a feature of `fixed`, `semi fixed`, and `low speed travel`, or may have a feature of moving within a constrained region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified ZTE by incorporating the mobility types of Lee et al.to arrive at the invention
The motivation of doing so would have paged the terminal at a TA determined based on the mobility level. 


Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Lee et al. (US 20130028184 A1), and in further view of Ishii (US 20180007699 A1).

Regarding claim 21, the combination of  ZTE and Lee et al. teaches the method of claim 20, wherein at least one of the plurality of mobility types is fixed mobility (Lee [0059] the machine type communication terminal may have a feature of `fixed`).
the combination of ZTE and Lee et al. does not teach

In a similar endeavor, Ishii et al. teach
The fixed mobility indicating that a location of the UT is fixed to its installation location (Ishii [0035] The mobility type is information related to the mobile environment of each wireless communication device, such as fixed installation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of ZTE and Lee et al.  by incorporating the fixed installation mobility type of Ishii to arrive at the invention.
The motivation of doing so would have paged the device using only one beam covering the installation location, thus limiting the paging load.

Regarding claim 30, ZTE teaches the UT of claim 28, but does not teach wherein the network node also comprises a transceiver coupled to the at least one processor, and wherein the memory, the transceiver, and the at least one processor are configured to: 
provide to the NTN a mobility of the UT, 
wherein the mobility is provided as a mobility type, 
wherein the provided mobility type is one of a plurality mobility types, each mobility type corresponding to a level of mobility, and 

In a similar endeavor, Lee et al. teach
provide to the NTN a mobility of the UT (Lee [0069] the machine type terminal may transfer the mobility state to the wireless network), 
wherein the mobility is provided as a mobility type (Lee [0059] the machine type communication terminal may have a feature of `fixed`, `semi fixed`, and `low speed travel`, or may have a feature of moving within a constrained region), 
wherein the provided mobility type is one of a plurality mobility types, each mobility type corresponding to a level of mobility (Lee [0059] the machine type communication terminal may have a feature of `fixed`, `semi fixed`, and `low speed travel`, or may have a feature of moving within a constrained region), and 
wherein at least one of the plurality of mobility types is fixed mobility (Lee [0059] the machine type communication terminal may have a feature of `fixed`).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified ZTE by incorporating the mobility types of Lee et al.to arrive at the invention
The motivation of doing so would have paged the terminal at a TA determined based on the mobility level. 

The fixed indicating that a location of the UT is fixed to its installation location.
In a similar endeavor, Ishii et al. teach
The fixed indicating that a location of the UT is fixed to its installation location (Ishii [0035] The mobility type is information related to the mobile environment of each wireless communication device, such as fixed installation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of ZTE and Lee et al. by incorporating the fixed installation mobility type of Ishii to arrive at the invention.
The motivation of doing so would have paged the device using only one beam covering the installation location, thus limiting the paging load.


Allowable Subject Matter
Claims 6-7, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, ZTE teaches the method of claim 4, but does not teach wherein determining the UT TA comprises: 

determining a threshold region such that at least a portion of the last area is in an interior of the threshold region, and a distance from the last area to at least a portion of an edge of the threshold region is based on the threshold distance; and 
determining, as the UT TA, an NTN TA that corresponds to at least one satellite beam whose coverage area overlaps the threshold region at least in part.

Regarding claim 7, it depends from claim 6

Regarding claim 10, ZTE teaches the method of claim 8, wherein determining the UT TA comprises: 
determining a mobility of the UT (Case 2 the UE is moving out of current Registration Area).
However, ZTE does not teach
determining a movement distance of the UT based on the mobility, the movement distance being related to a distance the UT could have traveled from the last area since the last area was determined; 

determining, as the UT TA, an NTN TA that corresponds to at least one satellite beam whose coverage area overlaps the movement region at least in part.

Regarding claim 11, it depends from claim 10.

Regarding claim 12, it depends from claim 10.

Regarding claim 17, ZTE teaches the method of claim 16, but does not teach
further comprising: 
determining a movement distance which is a distance between current location and previous location of the UT, the previous location being the location of the UT previously reported to the NTN; and 


Regarding claim 18, it depends from claim 17

Regarding claim 19, it depends from claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/           Examiner, Art Unit 2644